Title: From James Madison to James Maury, 24 March 1783
From: Madison, James
To: Maury, James

 
Dear Sir
Phila. March 24–1783
By a cutter despatched by the Ct. d’Estaing & the Marquis de la fayette from Cadiz on Feby 14 & which arrived here last evening we have it confirmed that the preliminary articles for a general peace were signed in Jany. The day of the signature as well as of the cessation of hostilities are omitted in the abstract rcd. by the Secretary of F. A. The changes produced in the possessions of the belligerent parties as nearly as I can recollect them are that as to the Fisheries France cedes to G. B. the Coast from Cape Bonavista &c in N. foundland, & with some small exceptions makes restitution in W. Indies. In the W. Indies she receives back St. Lucia. In the E. Indies her losses are also restored. Spain retains Minorca & W. Florida which is to extend to 32°. N. L. from Mississippi to head of St. Mary’s. G. B. cedes to her E. Florida & receives back the Bahamas. The Dutch possessions in general are restored. There are a few conditions annexed which I do no[t] call to mind. Nothing is said as to the Navigation of the Mississippi. I beg the favr. of you to [send?] this as soon as you shall have perused it to my father. & am Dr Sir
Yr friend & Servt.
J. Madison Jr.
P.S. The Preliminiaries appr. to have [been] signed on the 20th. of Jany.
